Opinion issued March 30, 2009






 
 





In The
Court of Appeals
For The
First District of Texas
____________

NO. 01-09-00158-CR
____________

IN RE RONALD DEXTER JOHNSON, Relator




Original Proceeding on Petition for Writ of Mandamus



 
MEMORANDUM  OPINION
               Relator, Ronald Dexter Johnson, has filed a motion for leave to file a writ
of mandamus and a petition for writ of mandamus.  The petition requests that this
Court compel respondent
 to enter a nunc pro tunc order awarding him additional pre-trial jail time credit.
  We deny the petition for writ of mandamus.  
               First, relator’s petition does not meet the requirements of the Texas Rules
of Appellate Procedure because it does not certify that a copy was served on
respondent.  See Tex. R. App. P. 9.5.  Moreover, there are three prerequisites for the
issuance of a writ of mandamus by an appellate court, namely:  (1) the lower court
must have a legal duty to perform a nondiscretionary act; (2) the relator must make
a demand for performance; and (3) the subject court must refuse that request.  Barnes
v. State, 832 S.W.2d 424, 426 (Tex. App.—Houston [1st Dist.] 1992, orig.
proceeding).  Relator has not provided us with a record that  establishes that his
motion for judgment nunc pro tunc was properly filed, that he requested the
respondent to make a ruling on his motion, and that the respondent has failed or
refused to rule.  Id at 426.   
               The petition for leave to file is denied.  See Tex. R. App. P. 52.1. 
               The petition for writ of mandamus is denied.
               It is so ORDERED.
PER CURIAM

Panel consists of Chief Justice Radack, and Justices Alcala and Hanks.
Do not publish.  Tex. R. App. P. 47.2(b).